Citation Nr: 1033211	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for recurrent 
cellulitis with a history of lymphedema of the left lower 
extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation due to 
unemployability.

3.  Entitlement to a permanent and total disability evaluation 
for non service connected disability pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The Veteran served on active duty from June 1990 to February 
1998.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted the Veteran's claim of entitlement to 
service connection for lymphedema, and denied the Veteran's other 
claims.

The issue of entitlement to service connection for 
diabetes mellitus has been raised by the record in a 
February 2004 statement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran, and his representative, both appear to contend that 
the Veteran's service connected disability of recurrent 
cellulitis with a history of lymphedema is more severe that the 
level it was evaluated at during his most recent VA examination.  
Specifically, the Veteran's representative, in a statement dated 
June 2010, indicated that they felt the Veteran's report of 
having four attacks of cellulitis a year lasting up to a month 
indicated a more severe level of disability, and warranted a 
separate rating for cellulitis, separate from the Veteran's 
rating for lymphedema, and similar to the Veteran's more recent 
grant of a separate rating for tinea pedis in July 2007.  In a 
June 2006 statement from the Veteran's representative, they 
indicated that the Veteran had at least four major episodes 
related to his lymphedema in the past 12 months, and that the 
Veteran reported being unable to stand or sit for more than two 
hours without intense pain.  The representative argued that this 
evidence warrants a new examination.

Further, the Veteran himself, in his substantive appeal dated May 
2006, indicated that his disability forced him to live a 
completely sedentary life, and that he was in severe pain daily.  
The Veteran reported that he had other symptomatology he felt was 
related to his service connected disability, including nausea, 
insomnia, and night sweats.  He also indicated that he felt his 
symptoms overall had increased in severity.

As to the Veteran's claim for a nonservice connected pension, a 
June 2006 statement from the Veteran's representative also 
indicated that they felt the Veteran's January 2006 VA 
examination was inadequate, in that the Veteran was claiming 
entitlement to a nonservice connected pension, as well as 
entitlement to a total disability evaluation due to his service 
connected disabilities, but that no general medical examination 
had been performed to assess the Veteran's non service connected 
conditions.

In light of the above arguments, and the fact that the Veteran's 
last VA examination was in January 2006, four and a half years 
ago, the Board is of the opinion that the Veteran should be 
provided with additional VA examinations that address the current 
level of severity of his service connected disability, and also, 
the impact the Veteran's service connected, and nonservice 
connected, disabilities have on his employability.

As to the Veteran's claim of entitlement to a total disability 
evaluation due to unemployability, the Board notes that the 
requested development above is likely to have an impact on this 
claim, and therefore, the Board finds it to be inextricably 
intertwined with those issues.   See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  As such, adjudication of this claim must wait until 
the above development is completely.

Accordingly, this case is REMANDED to the AMC for the following 
action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses of 
all health care providers who have recently 
treated him for his service and nonservice 
connected disabilities.  After any required 
releases have been obtained, please associate 
all identified relevant records with the 
Veteran's claims file, to include any 
available VA records from 2007 to the 
present.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, the 
Veteran should be provided with a VA medical 
examination to determine the severity of his 
service connected recurrent cellulitis with a 
history of lymphedema.  All necessary testing 
should be undertaken.  The examiner should 
review the Veteran's claims file, and 
indicate such review in his examination 
report.  After a thorough review of the 
Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to what specific 
symptomatology the Veteran has due to this 
disability, to include the specific residuals 
attributable to tinea pedis and cellulitis.  
The examiner should specifically comment on 
the presence or absence of, and severity of, 
edema, eczema, stasis pigmentation, and 
ulceration.  The examiner should also note 
the size of the area affected.  All findings, 
and the reasons and bases therefore, should 
be set forth in detail.  

3.  After the above development has been 
completed, the Veteran should be provided 
with a VA general medical examination to 
determine the severity of both his service-
connected, and nonservice connected 
disabilities.  The examiner is asked to list 
all of the Veteran's service, and nonservice 
connected, disabilities, and is specifically 
requested to provide an opinion as to the 
extent that the Veteran's service-connected, 
or nonservice connected, disabilities may 
interfere with his ability to work.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  
The claims folder must be available for 
review in conjunction with the examination.

4.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to an increased rating for 
recurrent cellulitis with a history of 
lymphedema, entitlement to a total disability 
evaluation due to unemployability, and 
entitlement to a permanent and total 
disability evaluation for non service 
connected disability pension purposes.  In 
the event that any benefit sought is not 
granted, the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for an examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



